People v Torres (2016 NY Slip Op 04811)





People v Torres


2016 NY Slip Op 04811


Decided on June 16, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2016

Acosta, J.P., Renwick, Saxe, Richter, Gische, JJ.


1491 2546/14

[*1]The People of the State of New York,	SCI Respondent,
vCarlos Torres, Defendant-Appellant.


The Legal Aid Society, New York (Seymour W. James, Jr. and Amy Donner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard M. Weinberg, J. at plea; Diana M. Boyar, J. at sentencing), rendered August 27, 2014, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him to a term of five years' probation, unanimously affirmed.
Defendant had the practical ability to withdraw his plea before sentencing, and his challenges to the validity of his plea do not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 381-382 [2015]). We decline to review these unpreserved claims in the interest of justice. As an alternative holding, we find that the plea was knowing, intelligent, and voluntary, notwithstanding any deficiencies in the plea colloquy (see People v Sougou, 26 NY3d 1052 [2015]; People v Tyrell, 22 NY3d 359, 365 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2016
CLERK